USCA11 Case: 21-12584      Date Filed: 07/25/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]

                            In the

         United States Court of Appeals
                 For the Eleventh Circuit
                   ____________________

                         No. 21-12584
                   Non-Argument Calendar
                   ____________________


UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
versus
TONY M. STREETER,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
             D.C. Docket No. 3:20-cr-00033-MCR-1
                   ____________________
USCA11 Case: 21-12584         Date Filed: 07/25/2022      Page: 2 of 7




2                       Opinion of the Court                  21-12584



Before JORDAN, NEWSOM, and ANDERSON, Circuit Judges.
PER CURIAM:
        Tony M. Streeter (“Streeter”) appeals his conviction and sen-
tence for distribution of methamphetamine and his sentences for
intent to distribute methamphetamine, possession of a firearm by
a convicted felon, conspiracy to commit malicious burning, and
possession with intent to distribute heroin. First, he contends that
the admission at trial of an audio recording featuring a conversa-
tion involving a confidential informant (“CI”) who did not appear
at trial violated his Sixth Amendment right to confront witnesses
against him. Second, he contends that the district court violated
his Fifth Amendment right to be free from double jeopardy by en-
hancing his sentence based on prior state court convictions. Be-
cause we write only for the parties, we will not recount the facts
underlying Streeter’s conviction in a separate section of this opin-
ion.
                                   I.
        Streeter first argues on appeal that the district court violated
his Sixth Amendment right to confront witnesses against him by
allowing the Government to play an audio recording of a conver-
sation involving a CI and Streeter. We review de novo a defend-
ant’s claim that his Sixth Amendment rights were violated. United
States v. Ignasiak, 667 F.3d 1217, 1227 (11th Cir. 2012). The Con-
frontation Clause of the Sixth Amendment provides: “In all
USCA11 Case: 21-12584        Date Filed: 07/25/2022    Page: 3 of 7




21-12584               Opinion of the Court                       3

criminal prosecutions, the accused shall enjoy the right . . . to be
confronted with the witnesses against him . . . .” U.S. Const.
amend. VI. “The central concern of the Confrontation Clause is to
ensure the reliability of the evidence against a criminal defendant
by subjecting it to rigorous testing in the context of an adversary
proceeding before the trier of fact.” Maryland v. Craig, 497 U.S.
836, 845, 110 S. Ct. 3157, 3163 (1990). An out-of-court testimonial
statement offered for the truth of the matter asserted may be ad-
mitted under the Confrontation Clause “only where the declarant
is unavailable, and only where the defendant has had a prior oppor-
tunity to cross-examine.” Crawford v. Washington, 541 U.S. 36,
59, 124 S. Ct. 1354, 1369 (2004). In Crawford, the Supreme Court
described the class of testimonial statements covered by the Clause
as follows:
      Various formulations of this core class of testimonial
      statements exist: ex parte in-court testimony or its
      functional equivalent—that is, material such as affida-
      vits, custodial examinations, prior testimony that the
      defendant was unable to cross-examine, or similar
      pretrial statements that declarants would reasonably
      expect to be used prosecutorially; extrajudicial state-
      ments . . . contained in formalized testimonial mate-
      rials, such as affidavits, depositions, prior testimony,
      or confessions; statements that were made under cir-
      cumstances which would lead an objective witness
      reasonably to believe that the statement would be
      available for use at a later trial.
USCA11 Case: 21-12584         Date Filed: 07/25/2022      Page: 4 of 7




4                       Opinion of the Court                  21-12584

Melendez-Diaz v. Massachusetts, 557 U.S. 305, 310, 129 S. Ct. 2527,
2531 (2009) (quoting Crawford, 541 U.S. at 51–52, 124 S. Ct. at
1364). A “statement” is (1) an oral or written assertion or (2) non-
verbal conduct of a person if it is intended as an assertion. Fed. R.
Evid. 801(a).
       We have held that statements in a recorded conversation be-
tween a defendant and a CI who does not testify at trial may be
admitted to put the defendant’s statements into context without
violating the Confrontation Clause. See United States v. Byrom,
910 F.2d 725, 737 (11th Cir. 1990) (accepting the Government’s ar-
gument that the CI’s recorded statements “were offered solely for
the purpose of placing [the defendant’s] comments in context”);
United States v. Price, 792 F.2d 994, 997 (11th Cir. 1986) (“The sin-
gle purpose for admitting the [CI] statements was to make under-
standable to the jury the statements made by [the defendant] him-
self. The statements are not hearsay, as they were not offered for
the truth of the matter asserted . . . . Therefore, the [defendant’s]
Sixth Amendment right of confrontation and to present a defense
was not violated by the introduction of the tapes into evidence.”).
This prior precedent controls our resolution of this case.
       Here, Streeter has failed to identify a single testimonial state-
ment made by the CI that was used at trial. As the Government
explained at trial, and as the district court accepted, the audio and
video recordings of the transaction between Streeter and the CI
were introduced to provide context for a law enforcement officer’s
testimony; the recordings were not admitted as hearsay. As the
USCA11 Case: 21-12584        Date Filed: 07/25/2022     Page: 5 of 7




21-12584               Opinion of the Court                        5

district court correctly determined, Streeter’s Confrontation
Clause rights were not violated; the district court stated:
      The audio included male voices that Sgt. Brown iden-
      tified as the CI and Streeter but any audible state-
      ments made by the CI (which, again, Streeter has not
      identified and which the undersigned could not dis-
      cern from listening to the recording) were offered to
      set the context for statements made by Streeter . . . .
       As in Price and Byrom, the recording of the CI’s conversa-
tion with Streeter was used only to provide context for the law en-
forcement officer’s testimony. Accordingly, to the extent that the
audio recording contained audible statements of the CI, those
statements were not offered for the truth thereof and did not im-
plicate Streeter’s Confrontation Clause rights.
        Moreover, Confrontation Clause errors are subject to harm-
less error analysis. Delaware v. Van Arsdall, 475 U.S. 673, 684, 106
S. Ct. 1431, 1438 (1986). Under this standard, “[t]he correct inquiry
is whether, assuming that the damaging potential of the cross-ex-
amination were fully realized, a reviewing court might nonetheless
say that the error was harmless beyond a reasonable doubt.” Id.
Factors courts consider in making this determination include “the
importance of the witness’ testimony in the prosecution’s case,
whether the testimony was cumulative, the presence or absence of
evidence corroborating or contradicting the testimony of the wit-
ness on material points, the extent of cross-examination otherwise
permitted, and, of course, the overall strength of the prosecution’s
USCA11 Case: 21-12584         Date Filed: 07/25/2022     Page: 6 of 7




6                       Opinion of the Court                 21-12584

case.” Id. Here, assuming arguendo that the district court violated
Streeter’s right to confront a witness against him, such error was
harmless. Streeter has not identified any audible statement by the
CI on the challenged audio recording. And, even more significant,
Streeter admitted to “fronting” the drugs that were the basis of his
conviction, so any error was harmless beyond a reasonable doubt.
Accordingly, we affirm Streeter’s conviction for distribution of
methamphetamine.
                                  II.
       Streeter next argues on appeal that his sentence violated his
due process rights and the Double Jeopardy Clause of the Fifth
Amendment. He argues that, because his sentence in the instant
case was enhanced due to his past state felonies, he is being forced
“to serve the time he received on the [state] sentences all over
again.” We disagree.
        The Double Jeopardy Clause of the Fifth Amendment pro-
vides: “[N]or shall any person be subject for the same offence to be
twice put in jeopardy of life or limb . . . .” U.S. Const. amend. V.
Sentence enhancements for prior convictions do not implicate the
Double Jeopardy Clause in the noncapital sentencing context be-
cause they are not considered as additional punishment for the pre-
vious offense. Monge v. California, 524 U.S. 721, 727–30, 118 S. Ct.
2246, 2249–51 (1998); see also Gryger v. Burke, 334 U.S. 728, 732,
68 S. Ct. 1256, 1258 (1948) (“The sentence as a . . . habitual criminal
is not to be viewed as either a new jeopardy or additional penalty
for the earlier crimes. It is a stiffened penalty for the latest crime,
USCA11 Case: 21-12584             Date Filed: 07/25/2022         Page: 7 of 7




21-12584                   Opinion of the Court                                7

which is considered to be an aggravated offense because a repeti-
tive one.”). Accordingly, Streeter’s double jeopardy challenge is
foreclosed by Supreme Court precedent that sentence enhance-
ments for prior convictions are stiffened penalties rather than addi-
tional punishments for prior convictions. Therefore, we affirm his
sentence. 1
        AFFIRMED.




1 Streeter references his “due process” rights when challenging his sentence as
violative of the Double Jeopardy Clause. However, he never explains how his
challenge to his sentence under “the Fifth and Fourteenth Amendments’ due
process provisions against an individual being subjected to multiple punish-
ments” is distinct from his challpenge to his sentence under the Fifth Amend-
ment’s Double Jeopardy Clause. Accordingly, we consider any argument
based on the due process clauses of the Fifth and Fourteenth Amendments to
be abandoned. See Singh v. U.S. Att’y Gen., 561 F.3d 1275, 1278 (11th Cir.
2009) (“an appellant's simply stating that an issue exists, without further argu-
ment or discussion, constitutes abandonment of that issue and precludes our
considering the issue on appeal.”).